J-A06013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.B., JR.                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.B & H.B., PARENTS

                                                  No. 1597 MDA 2015


                   Appeal from the Order August 6, 2015
              In the Court of Common Pleas of Mifflin County
                    Orphans' Court at No(s): 1 of 2015

IN THE INTEREST OF: A.B.                     IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.B & H.B., PARENTS

                                                  No. 1598 MDA 2015


                   Appeal from the Order August 6, 2015
              In the Court of Common Pleas of Mifflin County
                    Orphans' Court at No(s): 2 of 2015

IN THE INTEREST OF: D.B.                     IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: R.B & H.B., PARENTS

                                                  No. 1599 MDA 2015


                   Appeal from the Order August 6, 2015
              In the Court of Common Pleas of Mifflin County
                    Orphans' Court at No(s): 3 of 2015
J-A06013-16


IN THE INTEREST OF: S.B.                               IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA




APPEAL OF: R.B & H.B., PARENTS

                                                            No. 1600 MDA 2015


                      Appeal from the Order August 6, 2015
                 In the Court of Common Pleas of Mifflin County
                       Orphans' Court at No(s): 4 of 2015


BEFORE: LAZARUS, STABILE & DUBOW, JJ.

MEMORANDUM BY DUBOW, J.,:                                   FILED APRIL 25, 2016

        Appellants,    R.B.    (“Father”)      and   H.B.   (“Mother”)   (collectively,

“Parents”), appeal from the orders entered August 6, 2015, in the Court of

Common Pleas of Mifflin County, involuntarily terminating the parental rights

of Mother and Father to R.B., Jr., born in June of 2007; A.B. and D.B., twins

born in July of 2008; and S.B., born in July 2013 (collectively, “Children”).

We affirm.1

        On March 7, 2013, Mifflin County Children and Youth Services (“CYS”)

became involved with the family after the family moved to Mifflin County

from York County.2 Trial Court Opinion, 8/6/15, at 11. R.B., Jr., A.B. and

____________________________________________


1
    This Court consolidated these appeals by Order dated October 15, 2015.
2
  York County Children and Youth Services had been providing Mother and
Father with almost 24-hour, 7-days a week support and assistance from
2008 until Mother and Father moved to Mifflin County on March 7, 2013.



                                            -2-
J-A06013-16



D.B. were adjudicated dependent on April 11, 2013. Id. at 1-2. S.B. was

taken into Emergency Protective Custody after her birth and adjudicated

dependent on August 9, 2013. Id. at 2. Children remain in foster care. Id.

at 14.

         On January 15, 2015, CYS filed Petitions to Involuntarily Terminate the

Parental Rights of Parents as to all Children. The trial court held a hearing

on these petitions on May 18, 2015. The trial court opinion carefully details

the relevant testimony from the hearing, and we adopt the trial court’s

recitation of the facts. See Trial Court Opinion, 8/6/15, at 2-9. Of particular

importance, the trial court heard testimony from David Ray, a licensed

psychologist, and Charles Middlestead, who holds a Ph.D. in human

development and psychology, both of whom had evaluated Parents and

Children. Both evaluators opined that Parents were incapable of providing

necessary and continuous parental care to Children. On August 6, 2015, the

trial court entered orders involuntarily terminating Parents’ parental rights to

Children.

         Parents timely appealed and filed a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). They

raise the following issues:

         1. The [trial] court improperly ignored the requirements of Title
            23 Pa.C.S.A. Section 2511(a)[(2)] and in doing so relied on
            prior records not in evidence.

         2. The [trial] court improperly ignored the requirements of Title
            23 Pa.C.S.A. Section 2511(a)(5).


                                       -3-
J-A06013-16


      3. The [trial] court improperly ignored the requirements of Title
         23 Pa.C.S.A. Section 2511(a)(8).

      4. The [trial] court arbitrarily and capriciously denied the
         existence of parental bonding with the [C]hildren.

Parents’ Brief at 2.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761

A.2d 1197, 1199 (Pa. Super. 2000)).

      In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., supra at 806. We have

previously stated that the standard of clear and convincing evidence is

defined as testimony that is so “clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.”   In re J.L.C. & J.R.C., 837 A.2d

1247, 1251 (Pa. Super. 2003).



                                    -4-
J-A06013-16


      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.     In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (quoting In re Diaz, 669 A.2d 372, 375 (Pa. Super. 1995)).

“[I]f competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result.” In re Adoption

of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (quoting In re: N.C.,

N.E.C., 763 A.2d 913, 917 (Pa. Super. 2000)).          Additionally, this Court

“need only agree with [the trial court’s] decision as to any one subsection in

order to affirm the termination of parental rights.” In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004).

      In terminating Parents’ parental rights, the trial court relied upon, inter

alia, Sections 2511(a)(2) and (b) of the Adoption Act, which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:
                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child to
             be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be remedied
             by the parent.

                                       ...




                                      -5-
J-A06013-16


         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      With respect to Section 2511(a)(2), the grounds for termination of

parental rights, due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; “to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties.” In

re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). Nevertheless, parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. Id. at 340. A child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008).   Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004).




                                      -6-
J-A06013-16


      On appeal, Parents argue that CYS failed to present any evidence to

establish irremediable defects in parental capacity. The trial court, however,

found that CYS presented clear and convincing evidence establishing the

termination grounds found in Section 2511(a)(2) relative to both Mother and

Father. Trial Court Opinion, 8/6/15, at 10. The court noted that Parents’

incapacity has been on-going since 2008, and concluded that to delay

termination would prevent Children from receiving essential parental care

and permanency. Id. at 11.

      The record reveals the trial court took into consideration that the

repeated and continued incapacity, neglect or refusal of Parents caused

Children to be without essential parental care, and that the condition and

causes of the incapacity, neglect and refusal of Parents cannot or will not be

remedied by them. After our careful review of the certified record, briefs,

and trial court opinion in regards to this issue, we find that the trial court’s

credibility and weight determinations are supported by competent evidence

in the record. See In re Adoption of T.B.B., 835 A.2d at 394. The trial

court opinion thoroughly examines and explains its findings with regard to

Section 2511(a)(2), and its findings are supported by sufficient, competent

evidence in the record. See Trial Court Opinion, 8/6/15, at 10-11 (finding

that both psychology professionals credibly testified as to Parents’ incapacity

to care for Children at that time and for the foreseeable future; services

have been provided to Parents since 2008; Parents have been unable to


                                     -7-
J-A06013-16


progress since 2008 and, in fact, terminated services in Mifflin County

prematurely; and neither expert could state with any certainty that Parents

are able to generate effective solutions to novel situations). Accordingly, we

adopt the trial court’s opinion in regards to Section 2511(a)(2).

      The trial court must also consider how terminating Parents’ parental

rights would affect the needs and welfare of Children pursuant to 23 Pa.C.S.

§ 2511(b).    Pursuant to Section 2511(b), the trial court specifically must

consider whether termination of parental rights would best serve the

developmental, physical and emotional needs of the child.           See In re

C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005).        “Intangibles such as

love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” Id. at 1287 (citation omitted). This Court

has instructed that the trial court “must also discern the nature and status of

the parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.”      See id.   A parent’s love of his or her

child, alone, does not preclude a termination order.    See In re L.M., 923

A.2d 505, 512 (Pa. Super. 2007).

      Parents argue that the record supports their affection for Children, and

the Children’s affection for them.     The trial court concluded that while

Parents love Children, it would be in the best interests of Children to sever

an insecure bond that is currently having a negative impact on Children.

Trial Court Opinion, 8/6/15, at 14.    The court concluded that maintaining


                                      -8-
J-A06013-16


Parents’ rights would deprive Children of a permanent, healthy, safe, and

secure parent-child relationship that they currently had with their foster

parents. Id.

      After careful review of the record, we find that the competent evidence

in the record supports the trial court’s determination that there was not a

meaningful bond between Parents and Children such that, if severed, would

be detrimental to Children, and that the termination of Parents’ parental

rights would best serve the needs and welfare of Children. Thus, we will not

disturb the trial court’s determinations. See In re M.G., 855 A.2d at 73-74.

The trial court opinion comprehensively and correctly analyzes the pertinent

facts and legal standards. Accordingly, we adopt the trial court’s analysis as

our own on this issue and affirm on the basis of the trial court’s opinion.

See Trial Court Opinion, 8/6/15, at 13-15 (finding that both experts credibly

testified regarding the lack of a strong bond between Parents and Children;

that the effects of terminating Parents’ parental rights would be minimal due

to the extensive time Children have spent in foster care; and that the

benefits of permanent placement would far outweigh the effects of

terminating the parental rights).

      Order affirmed. Jurisdiction relinquished.




                                     -9-
J-A06013-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2016




                          - 10 -